DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

           Claims 1-4, 11, 13 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over EP 0896212A [hereinafter EP] in view of Wilson (U.S. 4317988) and Shaffer (U.S. 8220722) and CA 2940484A1 [hereinafter CA]. 
           EP discloses a device in the field of applicant's endeavor/ domestic meter/ fluid leak detector, wherein a leak is detected when a fluid/ water flow rate falls below a predetermined/ trip value for a length of time longer/ exceeding a predetermined timeout period or when the water flow rate exceeds a predetermined/ high/ trip value. EP teaches a valve 58 to be closed upon detection of leak in a conduit/ housing 12 with water inlet 14 (Abstract), a control panel/ controller 84 to perform this function. The device has a display 92 (Fig. 3) displaying messages with respect to flow rate condition and its status including a message "Hi flow shut-off’ [0033], Since shutoff is done as the result of leak, it would be considered that this message may also indicate a leak. The controller setting and resetting the flow rate and the timeout period (see at least claim


For claims 7-9: As shown in Fig. 1, the valve 58 is located substantially at the inlet 14 of the conduit. EP does not teach increasing/ incrementing a timeout counter when the fluid rate is above a trip level fluid flow rate, as stated in claims 1, 6, 11.
Wilson discloses a device in the field of applicant’s endeavor/ leak detector wherein a circuitry/ controller is connected to a sensor/ meter and initiates incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to initiate incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time, in order to reach the timeout signal as soon as possible after determining the high flow rate, so as to provide a time out indication that would activate a valve, thus, protect the conduit from further leaking.
Although it is very well known in the art to attach a temperature sensor to a pipe with a clamp, EP does not explicitly teach this limitation.
           Shaffer discloses in Fig. 1 a water/ fluid flow monitor attached to a pipe/ conduit by clamping/ attaching (see at least claim 11 of Shaffer). Since data shown in a display is a digital data, it is considered that the device has a circuit comprising of an ADC and some processing device (microprocessor/ processor).

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a clamping device, so as to attach the flow meter to the conduit, so as to held it steadily on the conduit, in order to obtain accurate measurements, as very well known in the art.
Although having MP and ADC is very well known in the art, EP is silent so as having analog to digital converters configured to provide digital representations of flow signals; and a microprocessor/ MP configured to receive the digital representations of the flow signals and perform a function based on a flow rate indicated by the digital representations of the flow signals. (Shaffer is silent so as to have particular functions of the ADC and MP, as claimed by Applicant).
CA discloses a device in the field of applicant’s endeavor for monitoring a fluid flow rate and accumulated volume [0024], the device comprising a MP, ADCs [0029] and a display. It is very well known in the art that the MP receives digital data from the ADC, since the MP operates digital data.
              Claim 5 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over EP, Wilson, Shaffer and CA, as applied to claims above, and further in view of Vailey et al. (US 7934545) [hereinafter Vailey].
EP, Wilson, Shaffer and CA disclose the device as stated above. Although they teach a display and an alarm, they do not explicitly teach a display displaying a leak status/ data.
Vailey teaches a flow meter with a display for displaying a leak message. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.
          Claims 6-9 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over EP 0896212A [hereinafter EP], Wilson (U.S. 4317988), Shaffer (U.S. 8220722), as applied to claims above, and further in view of Trescott, Jr. et al. (U.S. 20060283236).
EP, Wilson and Shaffer disclose the device as stated above.
	Although it is very well known to have electrical circuits comprising ADC, amplifiers and microprocessor, and have a flow rate being measured as the result of change in the resistance of an RTD/ temperature, they are silent so as these limitations.
Trescott discloses in Figs. 2, 3, 8 a leak detector comprising an RTD (fluid flow rate sensor, Abstract), coupled to a controller/ processor/ microprocessor 221 and an analog-digital circuitry 220 to determine a voltage change in an RTD as the result of flow rate change (entire disclosure) and a valve interrupting the flow through the conduit should a leak be detected [0040], [0042], [0051].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have an ADC, amplifiers,  microprocessor, RTD as a flow rate sensor, so as to determine the flow rate based on the voltage/ resistance change (and its variations by the amplifiers), convert it in a n electrical digital data, so as to be shown on a display and being available to the operator, in order to enable the operator to take necessary actions, as very well known in the art.
            Claim 10 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over EP, Wilson. Shaffer and Trescott, as applied to claims above, and further in view of Vailey et al. (US 7934545) [hereinafter Vailey].
EP, Wilson, Shaffer and Trescott disclose the device as stated above. Although they teach a display and an alarm, they do not explicitly teach a display displaying a leak status/ data.
Vailey teaches a flow meter with a display for displaying a leak message.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to enable it to activate a warning data on the display, the warning data to indicate leakage, so as to allow the operator to take necessary actions.
           Claims 1-4, 6-9, 11, 13 are /are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over EP 0896212A [hereinafter EP] in view of Wilson (U.S. 4317988) and Shaffer (U.S. 8220722) and Trescott. 
           EP discloses a device in the field of applicant's endeavor/ domestic meter/ fluid leak detector, wherein a leak is detected when a fluid/ water flow rate falls below a predetermined/ trip value for a length of time longer/ exceeding a predetermined timeout period or when the water flow rate exceeds a predetermined/ high/ trip value. EP teaches a valve 58 to be closed upon detection of leak in a conduit/ housing 12 with water inlet 14 (Abstract), a control panel/ controller 84 to perform this function. The device has a display 92 (Fig. 3) displaying messages with respect to flow rate condition and its status including a message "Hi flow shut-off’ [0033], Since shutoff is done as the result of leak, it would be considered that this message may also indicate a leak. The controller setting and resetting the flow rate and the timeout period (see at least claim
11 of EP). This would suggest zeroing the timeout period upon closure the valve. The controller activates closing of the valve upon detecting leak, thus, upon detecting timeout, and resetting timeout [0030].
For claims 7-9: As shown in Fig. 1, the valve 58 is located substantially at the inlet 14 of the conduit. 
        EP does not teach increasing/ incrementing a timeout counter when the fluid rate is above a trip level fluid flow rate, as stated in claims 1, 6, 11.
Wilson discloses a device in the field of applicant’s endeavor/ leak detector wherein a circuitry/ controller is connected to a sensor/ meter and initiates incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device/ controller, so as to initiate incrementing of a counter (timeout counter) upon sensing a flow rate above a predetermined level for a greater than a predetermined length of time, in order to reach the timeout signal as soon as possible after determining the high flow rate, so as to provide a time out indication that would activate a valve, thus, protect the conduit from further leaking.
Although it is very well known in the art to attach a temperature sensor to a pipe with a clamp, EP does not explicitly teach this limitation.
           Shaffer discloses in Fig. 1 a water/ fluid flow monitor attached to a pipe/ conduit by clamping (see at least claim 11 of Shaffer). Since data shown in a display is a digital data, it is considered that the device has a circuit comprising of an ADC and some processing device (microprocessor/ processor).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device, so as to have a clamping device, so as to attach the flow meter to the conduit, so as to held it steadily on the conduit, in order to obtain accurate measurements, as very well known in the art.
Although having MP and ADC is very well known in the art, EP is silent so as having analog to digital converters configured to provide digital representations of flow signals; and a microprocessor/ MP configured to receive the digital representations of the flow signals and perform a function based on a flow rate indicated by the digital representations of the flow signals. Shaffer is silent so as to have particular functions of the ADC and MP, as claimed by Applicant.
Trescott discloses in Figs. 2, 3, 8 a leak detector comprising an RTD (fluid flow rate sensor, Abstract), coupled to a controller/ processor/ microprocessor 221 and an analog-digital circuitry 220 to determine a voltage change in an RTD as the result of flow rate change (entire disclosure) and a valve interrupting the flow through the conduit should a leak be detected [0040], [0042], [0051].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to modify the device so as to have an ADC, amplifiers,  microprocessor, RTD as a flow rate sensor, so as to determine the flow rate based on the voltage/ resistance change (and its variations by the amplifiers), convert it in a n electrical digital data, so as to be shown on a display and being available to the operator, in order to enable the operator to take necessary actions, as very well known in the art.

Response to Arguments
Applicant's arguments filed on 10/29/21 have been fully considered but they are not persuasive. 
Applicant states that Shaffer’s ADC and MP are directed to displaying a timer, not a flow rate/ leak.
Yes, Shaffer teaches an ADC and MP, but this argument is not persuasive because Examiner does not use Shaffer to cover this (ADC and MP) limitation. Shaffer is used for a clamp, required by Claim 1.
The newly added limitation of claim 1 (ADC and MP) was previously covered by Trescott (see Claim 6 previously rejected).
With respect to claims 7-9 that are rejected By the Examiner within rejection of claims 1-4, 11, 13, as being unpatentable over EP, Wilson and Shaffer: this is a typo. Claims 7-9 are rejected with claim 6 (see claims 6-9 as unpatentable over EP, Wilson, Shaffer and Trescott), as dependent on the independent claim 6 (see OA 10/18/21).
Applicant stated that EP teaches away from having and ADC and teaches an analog means.
This argument is not persuasive because:
A) it is very well known in the art that, with some known in the art modifications, the analog devices could be modified/ replaced with digital devices or just addition to an analog circuit a digital converter, for accuracy and speed, B) Although EP is silent so as to an ADC and MP, EP discloses a display 92 displaying a message [0031], [0035]. In Fig. 5A, EP shows a flow chart with a counter, timer, press buttons, which would suggest having an electrical circuit. It is very well known in the art that the use of digital displays requires digital conversion to indicate messages, C) EP does not state that the device would not be able to operate with a digital elements, D) the presence of mechanical parts in [0009]-[0010] does not mean that the device could have a digital circuit for converting and indicating data on a digital display, as well known in the art. 
E) what applicant claims is an ADC to provide a digital representation of flow signals and MP to receive the signal and adapt it to be shown in a display, as very well known in the art. Applicant does not teach that the entire device should be digital/ comprise of digital elements. It appears that Applicant may only have a digital conversion of the measured data to be digitally displayed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
GB 2434207A discloses the device in the field of applicant’s endeavor (water flow rate meter/ sensor 7) comprising a timer, a programmable MP. The output can be either analog or digital, which would suggest having an ADC.
CA 2598266A1 discloses a water flow and leak meter/ detector comprising an ADC 220 that feds to a MP 221, a flow sensor 210, a water conduit (Abstract).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rud et al. (U.S. 11085589) Proctor et al. (U.S. 20140161151) [hereinafter Proctor] discloses in Fig. 4 a temperature sensor attached to a pipe by clamping. 
EP 0066716 [hereinafter EP2] teaches an alarm 19 and valve 11 at the inlet of a fluid conduit 10. KR 689844B1 teaches a display to display a leakage. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 24, 2022